The Request for Continued Examination filed has been carefully considered. The following information has been made of record in the RCE filed for the instant application:
1. Claims 1-17, 19-21 and 26-33 have been canceled. The said claims were canceled in a previous filing.
2. No new Claims have been added.
3. No Claims have been amended. 
4. Remarks drawn to rejections under 35 USC 103.
The rejection of claims 18, 22-25 and 34 under 35 U.S.C. 103 as being unpatentable over Ennis et al (WO 01/07054 A1; cited in IDS filed 1/17/2020; of record) in view of De Luca et al (US 7,713,947; of record) and further in view of Guptill et al (Neurotherapeutics, 2016, 13, 118-131; cited in IDS filed 1/17/2020; of record) has been withdrawn in view of applicant’s remarks. Ennis mentions myasthenia gravis as an example of autoimmune diseases. According to Ennis an anti-ADA agent, one of which is cladribine (2-chloro-2’-deoxyadesnosine) can be used to treat autoimmune diseases such as multiple sclerosis, Graves’ disease, systemic lupus erythematosus, diabetes mellitus, aseptic meningitis, systemic scleroderma, hypoparathyroidism and membranous glomerulonephritis. There is no mention that myasthenia gravis can be treated with cladribine.
	Claims 18, 22-25 and 34 are pending in the case.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 18, 22-25 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Guptill et al (Neurotherapeutics, 2016, 13, 118-131; cited in IDS filed 01/17/2020) in view of Costello et al (J. Neuroscience Nursing, 2008, 40, 275-280; cited in IDS filed 01/17/2020).
Guptill et al teaches that myasthenia gravis (MG) is an autoimmune disease in which B cells (lymphocytes) are critical for the pathogenesis of all forms of autoimmune MG. Studies have shown that B cell depletion with rituximab may be an effective intervention in MG (page 124, right col., last para through page 125, left col. lines 1-8; method of treating myasthenia 
According to Costello, cladribine is agent that targets B cells (Abstract; page 276, left col. first para, last three lines through right col.; active agent recited in claims 18, 22-25 and 34). This teaching tells one of ordinary skill in the art that cladribine, which targets B cells can be used as an active agent in a method of treating myasthenia gravis, which also involves B cell pathogenesis. Depletion of B cells by cladribine should treat/ameliorate MG in a patient in need thereof. Costello teaches dosage regimen for cladribine administration similar to the dosing regiment recited in claims 22-25 and 34 (page 278, left col. starting with second full paragraph). According to Costello, cladribine has also been used in the treatment of other autoimmune diseases (page 277, left col., first para). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to administer cladribine as the active agent in a method of treating/ameliorating myasthenia gravis in a patient in need thereof since Guptill teaches that B cell depletion using rituximab is an effective therapy for MG and Costello teaches that cladribine is a B cell depleting agent. Therefore, it would have been obvious to the artisan to use cladribine as the active agent to treat MG.
MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.  The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory 
According to the rationale discussed in KSR above, the rationale in (G) above is seen to be applicable here since Guptill teaches that B cell depletion using rituximab is an effective therapy for MG and Costello teaches that cladribine is a B cell depleting agent. Therefore, it would have been obvious to the artisan to use cladribine as the active agent to treat MG.
Thus, it is obvious to combine prior art teachings in order to arrive at the instant invention.
Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art. The artisan would be motivated to use cladribine since Guptill teaches that it has the potential to target B cells which is involved in the pathogenicity of MG. It is well tolerated (Guptill page 278, left col). The bioavailability of cladribine is also high (page 278, left col. second para). Using the dosage regimen in Costello as a starting point one of ordinary skill 

Response to Applicant’s Remarks
In response to applicant’s remarks, the obviousness rejection of record has been withdrawn and the above new art rejection is made of record.


Conclusion
Pending claims 18, 22-25 and 34 are rejected


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654.  The examiner can normally be reached on M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1623